PER CURIAM.
The husband in this divorce action appeals the trial judge’s rulings on alimony, child support and distribution of his pension. The wife was awarded $400 a week in alimony. She is to pay the husband $75 a week for the support of their fifteen year old daughter.
The husband contends: (1) the alimony award was grossly excessive and based upon erroneous and unsupported findings of fact; (2) the child support award was insufficient because the judge used the wife’s 1994 income rather than her 1995 income; and (3) in determining the wife’s share of the husband’s pension, the judge should have offset immediately the wife’s future social security benefits.
After careful consideration of the record and the arguments of counsel, we affirm for the reasons well stated by Judge Parker in her written opinions of May 10, 1995 and August 29, 1995, a *140portion of which have been published. White v. White, 284 N.J.Super. 300, 664 A.2d 1297 (Ch.Div.1995).
Affirmed.